Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 2/18/2020.

	The status of the claims is as follows:
		Claims 1-17 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 2/18/2020 has been considered and a copy has been placed in the file.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third and fourth motor mounted to a second section of the plurality of sections as recited in claim 14 and a fifth and six motor mounted to a third section of the plurality of sections as recited in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, it appears that “a door” should be changed to –a sectional door—(Note: throughout the claims the applicant refers to the door as a “sectional door”, therefore, to provide consistency throughout all of the claims, the terms should be the same.)  In claim 1, line 12, it appears that “motor” should be –motors--.  In claim 1, line 15, it appears that “motor” should be –motors--.  In claim 1, line 19, it appears that “the door” should be –the sectional door—(see above).  In claim 6, line 7, it appears that “section” should be –sections--.  In claim 8, line 2, it appears that “is” should be –are--.  In claim 9, line 6, it appears that “pinion” should be –pinions--.  In claim 10, line 3, it appears that “the”, first occurrence, should be –a--.  In claim 11, line 3, it appears that “motor” should be –motors—and “the door” should be –the sectional door--.  In claim 12, line 2, it appears that “motor” should be –motors--.  In claim 13, line 2, it appears that “motor” should be –motors--.  In claim 13, line 4, it appears that “the door” should be –the sectional door—and “it” should be –the sectional door--.  In claim 16, line 2, it appears  that “10” should be –14—(Note:  the applicant is referring to “a fifth and sixth motor” and thus from claim 10, only a first and second motor is recited.  If this claim dependency is what the applicant desires, then a future rejection may be made because a “third and fourth” motor has not been recited yet.)  In claim 16, line 3, it appears that “the” second occurrence should be –all--.  

Depending on the applicant’s amendments, claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Patent EP 1 176 279 A1 discloses a first and second motor attached to one of the top two panels but teaches that the motor(s) and drive to remain horizontal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634